[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The instant proceeding finds its genesis in the claimed balance due for legal services, fees, costs and out-of-pocket expenses incurred by the plaintiff in his defense of murder allegations against the defendants and his ex-wife's son. They executed a retainer agreement together with a promissory note secured by a mortgage deed. The named defendant signed the retainer agreement and the promissory note only.
The attorney alleges that there are monies due and owing, the sum of Thirteen Hundred Twenty-Five ($1,325.00) Dollars as the balance of his fees together with Nine Thousand Two Hundred Twenty-Five ($9,225.00) Dollars of fees, costs, and out-of-pocket expenses. The defendant denies any responsibility for this debt, insisting that his former wife agreed to be responsible for it. She has since filed for bankruptcy and has been discharged.
The court is unable to lend credence to the alleged balance due for legal services. On April 7, 1999, the defendant received an itemized statement from the plaintiff. One of the entries therein carried the following entry: "Attorney's Fees paid with check 1/15/99 paid in full." The defendant is, therefore, entitled and awarded judgment on that allegation.
The invoices, receipts and vouchers have been thoroughly examined. The court finds from that documentation that there is indeed reimbursement in the amount of Eight Thousand Six Hundred Fourteen ($8,614.00) Dollars due the plaintiff from the defendant and the court so awards that amount CT Page 5967 together with costs of suit. Judgment may enter in accordance with the foregoing.
MORAGHAN, J.